Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 3, 6 - 15 are pending.  
Claims 1, 7, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein storing an image of software-defined network, and wherein utilizing a stored image as a basis for controlling forwarding of data streams by network elements, and wherein comparing a stored image against a network image published in a ledger of a blockchain, and wherein a comparison unit comprises a blockchain node of the blockchain, such that determining whether there is a consensus in order to publish a change request transmitted to blockchain for a published network image in ledger of the blockchain based on whether the change request for the published network image is consistent with a consensus protocol of the blockchain, and wherein the control unit receives quality of service information from at least one of the network elements, and wherein the consensus protocol of the blockchain is based on quality of service information, in addition to the other limitations in the specific manner as recited in claims 1 - 3, 6 - 15.  
  
Claims 2, 3, 6 are allowed due to allowed base claim 1.  
Claims 8 - 14 are allowed due to allowed base claim 7.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                             8-29-2022Primary Examiner, Art Unit 2452